Citation Nr: 0207722	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office St. Paul, 
Minnesota, and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for acute myelocytic 
leukemia, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 1998 rating decision of 
the St. Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO).

In September 2001, the Board remanded the case for due 
process considerations.  In December 2001, the veteran 
appeared at a hearing before the undersigned.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  The veteran's acute myelocytic leukemia is neither 
directly nor presumptively related to active service, 
including in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's acute myelocytic leukemia was not incurred in, 
aggravated by, or related to active service, nor may in-
service occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)); 67 Fed. Reg. 3,612 
3,616 (Mar. 26, 2002) (to be codified at 38 C.F.R. 
§ 3.309(d)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  By virtue of information sent to the 
veteran, including the statement of the case, the 
supplemental statements of the case, and VA letters of 
record, the veteran and his representative were notified of 
the evidence necessary to substantiate the claim.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and it appears that all such 
evidence has been obtained and associated with the claims 
folder.  The evidence consists of the veteran's service 
medical and administrative records; VA and non-VA medical 
reports since service; and statements from the Department of 
the Army, the Defense Special Weapons Agency, the Defense 
Threat Reduction Agency, the Chief Public Health and 
Environmental Hazards Officer, and the Director of 
Compensation and Pension.  The veteran has not identified any 
outstanding evidence which could be used to support the issue 
on appeal.  The Board notes that the veteran has received 
notices as well as reasons and bases pertaining to the above-
referenced opinions prior to adjudication at the RO and at 
the Board.  The veteran has had the opportunity to contest 
the validity of these opinions and provide his own evidence 
or testimony to support his claim.  As noted in the 
introduction section, the veteran appeared at a hearing 
before the undersigned in December 2001.  VA has met its duty 
to assist the veteran in the development of this appeal and 
there is no need for further development.  Hilkert v. West, 
12 Vet. App. 145 (1999).

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Law and Regulations

The veteran seeks entitlement to service connection for acute 
myelocytic leukemia due to exposure to ionizing radiation.  
For veterans who were exposed to radiation during service, VA 
law and regulation provide that service connection for a 
disease or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be established 
in one of three different ways.  Stone v. Gober, 14 Vet. 
App. 116 (2000); McGuire v. West, 11 Vet. App. 274 (1998); 
See Wandel v. West, 11 Vet. App. 200 (1998); Ramey v. Brown, 
9 Vet. App. 40 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

First, there are specified types of cancer which are 
presumptively service connected under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  The 
cancers are listed as the following:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract and 
bronchiolo-alveolar carcinoma.  38 U.S.C.A. § 1112(c)(2). 

During the pendency of this appeal, the Secretary amended 
38 C.F.R. § 3.309(d) relating to presumptive diseases 
attributable to radiation risk.  The amendments became 
effective March 26, 2002.  67 Fed. Reg. 3,612 3,616 (Mar. 26, 
2002) (to be codified at 38 C.F.R. § 3.309(d)).  The 
amendments adds cancers of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary to the list of diseases which may be presumptively 
service connected, and amends the definition of the term 
"radiation-risk activity" to include the veteran's presence 
at certain other locations.  See 67 Fed. Reg. 3,612 3,616 
(Mar. 26, 2002).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. at 148; Wandel v. West, 11 Vet. App. 200.  First, the 
claimant must establish that the veteran has a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2).  This disease must 
manifest within a certain time period.  38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of 
a radiogenic disease within the specified period and claims 
that the disease is related to his radiation exposure while 
in service, VA must then obtain a dose assessment.  38 C.F.R. 
§ 3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration in compliance with 38 
C.F.R. § 3.311(c)(1).  Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  
38 C.F.R. § 3.311(b)(2).

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Applicable regulation also provides if a claim is 
based on a disease other than one of those listed in 
paragraphs (b)(2) or (b)(3) of this Section 3.311, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Hence, service connection may be granted for an injury or 
disability resulting from personal injury or disease incurred 
in or aggravated by active service; service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service; or 
service connection may be presumed for a specified chronic 
disease, including leukemia, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
Hardin v. West, 11 Vet. App. 74, 78 (1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309.

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Factual Background and Analysis

During the pendency of his appeal and at his personal 
hearing, which was held in December 2001, the veteran averred 
that he was exposed to ionizing radiation while in service in 
1955 and 1956.  The veteran recalls being involved in 
"radiation risk" activity when he was part of a special 
army unit working with the Air Force.  He recalls that his 
assignment included working as an aviation combat engineer, 
where he worked on Air Force Ranges throughout the Pacific 
Southwest.  He maintains that while he was not at any range 
during detonation of an atomic device, he was there before 
and after detonations performing "cat" (Caterpillar 
tractor) and grader work.  He also maintains that he was in 
wind distance of the detonation of two nuclear operations:  
Operation TEAPOT, from February to June 1955, and Operation 
REDWING, in the spring of 1956.  The veteran states that he 
covered trenches from Beale Air Force Base (AFB) to Norton 
AFB.  He stated that when equipment needed repairs he would 
lay on the sand and dirt and complete the repairs.  The 
veteran also maintains that he worked at the Hanford Atomic 
Energy mission.

After carefully reviewing and weighing the evidence of 
record, the Board finds that entitlement to service 
connection for the veteran's acute myelocytic leukemia 
claimed as due to ionizing radiation exposure is not 
warranted.  The veteran's acute myelocytic leukemia cannot be 
presumed service related under the provisions of 38 U.S.C.A. 
§ 1112(c) or 38 C.F.R. § 3.311(b), and the probative and 
persuasive evidence does not demonstrate that the disease is 
service related on a direct basis.

Presumptive service connection involving radiation-exposed 
veterans

Section 1112(c), of Title 38, United States Code, and 
38 C.F.R. § 3.309(d) provide that qualification under these 
presumptive provisions occurs when the veteran has one of the 
listed cancers (here leukemia-other than chronic lymphocytic 
leukemia), and establishes his participation in a "radiation 
risk activity."  

A "radiation risk activity" is defined as (A) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (B) the occupation of Hiroshima or 
Nagasaki, Japan by the United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; (C) 
internment as prisoner of war in Japan (or service on active 
duty in Japan immediately following such internment) during 
World War II which (as determined by the Secretary) resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan during the period beginning on 
August 6, 1945, and ending on July 1, 1946; or (D)(1) Service 
in which the service member was, as part of his or her 
official military duties, present during a total of at least 
250 days before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
if, during such service the veteran:  (i) Was monitored for 
each of the 250 days of such service through the use of 
dosimetry badges for exposure at the plant of the external 
parts of veteran's body to radiation; or (ii) Served for each 
of the 250 days of such service in a position that had 
exposures comparable to a job that is or was monitored 
through the use of dosimetry badges; or (2) Service before 
January 1, 1974, on Amchitka Island, Alaska, if, during such 
service, the veteran was exposed to ionizing radiation in the 
performance of duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests.  (3) For purposes of 
paragraph (d)(3)(ii)(D)(1) of this section, the term "day" 
refers to all or any portion of a calendar day.  
38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d); 67 Fed. 
Reg. 3,612 (Mar. 26, 2002) (to be codified at 38 C.F.R. 
§ 3.309(d)). 

Here, it is acknowledged that letters dated in June and 
October 1998, from Dr. J.P.C. and a VA physician, 
respectively, confirmed that the veteran has acute myelocytic 
leukemia.  Nevertheless, the criteria for presumptive service 
connection under 38 U.S.C.A. § 1112(c) and the provisions of 
38 C.F.R. § 3.309(d) have not been met.  The evidence fails 
to demonstrate that the veteran participated in a "radiation 
risk activity."  

The criteria for onsite participation in a test involving the 
atmospheric detonation of a nuclear device are not met.  
Despite the veteran's assertions, the service administrative 
records do not show that the veteran was present at a test 
site during the official operational period of an atmospheric 
nuclear test or performed any official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  They also do not show 
that he was present during the six month period following the 
official operational period of an atmospheric nuclear test, 
or present at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
The veteran neither served as a member of the garrison or 
maintenance forces on Eniwetok, nor was he assigned to 
official military duties at Naval Shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).

The service medical records are silent with regard to acute 
myelocytic leukemia, including the September 1956 discharge 
examination report.  The service records show that the 
veteran served as a member of the 76th Armored Medical 
Battalion from February to April 1955; served as a member of 
the 297th Engineer Aviation Battalion from April to September 
1955 at Beale AFB and that he served with the 819th Engineer 
Aviation Battalion from September 1955 to April 1956 at 
Norton AFB.

In August 1998, D.M.S., Nuclear Test Personnel Review 
Electronics and Systems Directorate of the Defense Special 
Weapons Agency, reported that the veteran served on active 
duty from November 18, 1954, through September 21, 1956.  
During this period, three atmospheric nuclear tests were 
conducted.  Operation TEAPOT was conducted from February 18, 
though June 10, 1955 at the Nevada Test Site (NTS); Operation 
WIGWAM was conducted from May 14 through May 15, 1955, in the 
Eastern Pacific Ocean; and Operation REDWING was conducted 
from May 5 through August 6, 1956, at the Pacific Proving 
Ground.  A review of the veteran's morning reports for "D" 
Company, 76th Armored Medical Battalion, Fort Leonard Wood, 
Missouri, indicates that he was assigned to and joined that 
unit on February 11, 1955.  On April 9th, he was reassigned 
to SCARWAF (Special Category Army Personnel with Air Force).  
He was initially assigned to Headquarters and Headquarters 
Company and then to "A" Company, both sub-units of the 297th 
Engineer Aviation Battalion, and 419th Engineer Aviation 
Brigade, Beale Air Force Base, Marysville, California.  He 
remained with that unit through June 10, 1955, the end of the 
VA-defined TEAPOT operational period.  There was no 
indication that he went on a temporary duty assignment to the 
NTS during this period.  D.M.S. summarized that the available 
Army records do not document the veteran's participation in 
U.S. atmospheric nuclear testing.  Morning report excerpts 
associated with the veteran's active duty and provisions of 
38 C.F.R. § 3.309 were attached.

In April 1999, J.S., Chief of Legislative Affairs for the 
Defense Threat Reduction Agency, reported that with regard to 
the veteran's exposure to radiation at the Nevada Test Site 
and in the vicinity of Hanford, Washington, the agency was 
unable to find any additional leads which could help locate 
documents establishing the veteran's participation in nuclear 
testing per VA participation criteria.  In sum, the agency 
was unable to find records confirming the veteran's stated 
activities.  

Additionally, in March and April 1999, the Department of the 
Army, United States Army Aviation and Missile Command, noted 
that the U.S. Army Radiation Standards and Dosimetry 
Laboratory, a subordinate element of the U.S. Army Aviation 
and Missile Command, Redstone Arsenal, Alabama, found no 
records concerning the veteran.  

In June 1999, G.J.M., of the Department of the Army, U.S. 
Army Center for Health Promotion and Prevention Medicine, 
stated that it contacted the U.S. Army's Ionizing Radiation 
Dosimetry Branch for any records of ionizing radiation 
exposure for the veteran and their reply was "Unable to 
locate any records of exposure on [the veteran]."  This 
reply meant that the veteran was not enrolled in a monitoring 
program during his entire service.  Additionally, since the 
veteran stated that he worked at Beale AFB and Norton AFB, as 
well as the Nellis Air Force Range, they contacted the U.S. 
Air Force Center for Radiation Dosimetry for any ionizing 
radiation exposure history on the veteran.  Their reply in 
summary stated:  "No external or internal radiation exposure 
data for [the veteran] in the USAF Master Radiation Exposure 
Registry were found.  All other information regarding records 
of occupational radiation exposure monitoring available was 
researched.  This included records available on line, records 
archived on microfilm and in paper form, and records of 
internal exposures to radioactive material (bioassay)."

The evidence also fails to show that the veteran participated 
in any other radiation-risk activity.  The veteran was not 
involved in the occupation of Hiroshima or Nagasaki, Japan, 
by the United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; the veteran was 
not interned as a prisoner of war in Japan; the veteran did 
not have of a total of at least 250 days before February 1, 
1992, on the grounds of a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or the area identified 
as K25 at Oak Ridge, Tennessee; and the veteran did not have 
service before January 1, 1974, on Amchitka Island, Alaska.  
The veteran has not alleged any of the aforementioned either.  

Accordingly, the probative and persuasive evidence fails to 
establish that the regulatory criteria for presumptive 
service connection involving radiation exposure under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) have been met.  
Thus, entitlement to service connection on this basis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112(c); 38 C.F.R. 
§ 3.309(d); 67 Fed. Reg. 3,612 3,616 (Mar. 26, 2002) (to be 
codified at 38 C.F.R. § 3.309(d)).

Presumptive service connection involving radiogenic disease

Section 3.311(b), of Title 38, Code of Federal Regulations, 
provides that when it is determined that (i) a veteran was 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan from September 1945 until July 
1946, or other activities as claimed; (ii) the veteran 
subsequently developed a radiogenic disease; and (iii) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5) [leukemia may become manifest at any 
time after exposure], the claim will then be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.

Here, the evidence demonstrates that the criteria of Section 
3.311(b)(1) have been satisfied.  As previously noted, the 
evidence confirms that the veteran has acute myelocytic 
leukemia.  Acute myelocytic leukemia is considered a 
"radiogenic disease."  Additionally, in February 2000 the 
Director of Compensation and Pension Service, conceded that 
under the provision of section 3.311, the veteran was exposed 
to radiation during the projects he described at the NTS.  
38 C.F.R. § 3.311(a)(4)(i).  In accordance with applicable 
regulation, the veteran's claim was forwarded for review to 
the Under Secretary for Benefits.  38 C.F.R. § 3.311(c).

Nonetheless, after carefully reviewing and weighing the 
probative and persuasive evidence of record, the Board finds 
that the criteria for entitlement to presumptive service 
connection under 38 C.F.R. § 3.311 have not been met.  The 
sound scientific and medical evidence does not support the 
conclusion that the veteran's disease resulted from exposure 
to radiation during service.  "Sound scientific evidence" 
means observations, findings, or conclusions which are 
statistically and epidemiologically valid, are statistically 
significant, are capable of replication, and withstand peer 
review.  "Sound medical evidence" means observations, 
findings, or conclusions which are consistent with current 
medical knowledge and are so reasonable and logical as to 
serve as the basis of management of a  medical condition.  
38 C.F.R. § 3.3.11(c)(3).

For this matter, as previously noted, it is acknowledged that 
under the provisions of § 3.311(a)(4) exposure to radiation 
has been conceded.  It is also acknowledged that in October 
1998, a VA physician concluded since ionizing radiation can 
cause acute leukemia it is possible that the development of 
the veteran's disease may be related to prior radiation 
exposure.  However, the probative and persuasive evidence, 
which consists of sound scientific evidence concluding that 
the veteran's leukemia is not related to any in-service 
radiation exposure, weighs against the veteran's claim.   

Regarding the veteran's claimed exposure to radiation while 
working at the Hanford Atomic Mission, in June 1999, G.J.M., 
of the Department of the Army, U.S. Army Center for Health 
Promotion and Prevention Medicine noted that they researched 
the radiation dose records published in the Technical 
Steering Panel of the Hanford Environmental Dose 
Reconstruction Project," dated April 21, 1994.  He also 
noted that the publication covers the period from 1950 to 
1959.  During this period, the average individual dose from 
ionizing radiation received by personnel stationed at the 
Hanford Site was determined to be 0.06 rem total.  It was 
then noted that the National Council on Radiation Protection 
and Measurements reports that each year individuals of the 
United States general population receive an average radiation 
dose of 0.300 rem from natural radiation sources in the 
surrounding environment.  G.J.M. concluded that the veteran's 
current medical condition was not typically associated with 
low-level exposure to ionizing radiation.  While the medical 
condition possessed by him could have resulted in a serious, 
life-threatening medical emergency, G.J.M. noted that it 
would have been readily apparent within days following his 
exposure.  G.J.M. found no documents indicating that the 
veteran was exposed occupationally to ionizing radiation 
during active service.  

In June 1999, the VA Chief Public Health and Environmental 
Health Hazards Officer, reviewed of the veteran's claims 
file.  Regarding the veteran's claimed exposure in Hanford in 
1955 and 1956, it was reported that it was not possible for 
the office to determine onsite doses at Hanford; therefore, 
estimates based on offsite locations would be used.  She 
wrote the following:

According to the October 1994 Battelle 
report, "Atmospheric Pathway Dosimetry 
Report, 1944-1992", the estimated dose 
to an adult maximum representative 
individual from key radionuclides at the 
highest impact offsite location was less 
than 0.001 rem effective dose equivalent 
(EDE) during 1955 and 1956 (citation 
omitted).  The estimated thyroid dose 
from I-131 to an adult maximum 
representative individual was less than 
0.1 rad during 1955 and less than 0.01 
rad during 1956 (citation omitted).  
Radiation doses to other parts of the 
body from radioiodine are about 0.1% of 
the thyroid dose (National Research 
Council report Review of the Methods Used 
to Assign Radiation Doses to Service 
Personnel at Nuclear Weapons Test, 1985, 
page 23).  According to the July 1994 
Battelle report "Columbia River Pathway 
Dosimetry Report, 1944-1992", the dose 
for a maximum representative individual 
at Ringold, Washington, was less than 
0.075 rem for 1955 and about 0.075 rem 
EDE for 1956 (citations omitted).  It is 
not possible for this office to provide 
dose estimates for the veteran's possible 
exposure at nuclear weapons test sites.  

It is calculated that exposure to 3.3 
rads or less at age 19 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that leukemia appearing 20 
or more years after exposure is related 
to ionizing radiation (Committee on 
Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  Among 
Japanese A-bomb survivors the mortality 
rate for leukemia was significantly 
elevated at 40 rads and above but not at 
lesser doses, the excess peaking within 
10 years of exposure (Health Effects of 
Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 242-253).  
Other studies also show increased risk 
for leukemia from doses over 10 rads 
(Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, 
page 119).  

In light of the above, if the offsite 
doses from Hanford are used as the 
veteran's dose, in our opinion it is 
unlikely that his leukemia can be 
attributed to exposure to ionizing 
radiation in service.  

Supporting documentation was attached.  

In a June 1999, the Director of Compensation and Pension 
Service found as a result of the opinion and following review 
of the evidence in its entirety, there was no reasonable 
possibility that the veteran's leukemia was the result of in-
service exposure.

In February 2000, after presumptively conceding that the 
veteran was exposed to radiation during the projects he 
described at the NTS, the Director of Compensation and 
Pension Service sought follow-up dose assessments. 

In a June 2000 follow-up letter, D.M.S., of the Defense 
Threat Reduction Agency, repeated that the veteran was not a 
confirmed participant of Operation TEAPOT.  However, given 
that VA has conceded his presence at the Nevada Testing Site 
in 1955, a Radiation Dose Assessment was completed.  The 
agency furnished a copy of the veteran's dose assessment, 
which noted that the veteran external and internal dose 
assessments were 0.00 rem.  A TEAPOT Fact Sheet and Executive 
Summary from the National Academy of Sciences, addressing the 
accuracy of the radiation exposure information provided, were 
attached as well.  

In July 2000, the VA Chief Public Health and Environmental 
Health Hazards Officer again reviewed the veteran's case.  
She noted that based on the veteran's service records and 
information submitted by the Defense Threat Reduction Agency, 
the veteran was stationed in the Hanford area form April 1956 
until September 1956 (i.e., less than 6 months).  She wrote 
the following methodology was used to estimate the veteran's 
radiation doses relating to Hanford based on the above 
information:

(a) According to information presented at 
the Hanford Environmental Dose 
Reconstruction Task Completion Working 
Group Meeting on October 13, 1999, a 
worse case thyroid dose for a military 
worker stationed at Hanford for 12 years 
in a row was estimated to be less than 
150 rads, largely from Iodine-131 (see 
attachment).  Using this estimate the 
veteran may have been exposed to a 
thyroid dose of about 6.25 rads.  
Radiation doses to other parts of the 
body from radioiodine are about 0.1% of 
the thyroid dose (National Research 
Council report Review of the Methods Used 
to Assign Radiation Doses to Service 
Personnel at Nuclear Weapons Tests, 1985, 
page 23) [e.g., a radioiodine does of 6.5 
rads to the thyroid would correspond to a 
radioiodine dose of less than 0.01 rad to 
other parts of the body].

(b) Based on the Battelle report 
"Summary of Recorded External Radiation 
Doses for Hanford Workers 1944-1989" and 
using the 99th percentile dose of 2.49 
rem for 1956, the veteran is estimated to 
have received a whole body dose of about 
1.25 rem for a 6 months exposure 
(citation omitted).  

(c) Based on the Battelle report, 
"Atmospheric Pathway Dosimetry Report, 
1944-1992", October 1994), the estimated 
dose to an adult maximum representative 
individual from key radionuclides at the 
highest impact offsite location was less 
than 0.001 rem effective dose equivalent 
(EDE) per year during 1956 (see 
attachment).

(d)  Based on the Battelle report 
"Columbia River Pathway Dosimetry 
Report, 1944-1992", July 1994), the 
estimated dose for a maximum 
representative individual at Ringold, 
Washington, was less than 0.075 rem per 
year effective dose equivalent for 1956 
(see attachment).  

...The DTRA estimates that the veteran may 
have been exposed to the following 
additional doses of ionizing radiation 
related to Operational TEAPOT: external 
neutron-0.000 rem; external gamma-less 
than 0.001 rem; internal committed dose 
equivalent to the red bone marrow-less 
than 0.001 rem.

It is calculated that exposure to 3.3 
rads or less at age 19 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that leukemia appearing 20 
or more years after exposure is related 
to ionizing radiation (Committee on 
Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  Among 
Japanese A-bomb survivors the mortality 
rate for leukemia was significantly 
elevated at 40 rads and above but not at 
lesser doses, the excess peaking within 
10 years of exposure (Health Effects of 
Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 242-253).  
Other studies also show increased risk 
for leukemia from doses over 10 rads 
(Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, 
page 119).  

In light of the above and based on the 
revised dose estimation which assumes 
that the veteran was in the Hanford area 
for less than 6 months, it is unlikely 
that his leukemia can be attributed to 
exposure to ionizing radiation in 
service.  

Supporting documentation was submitted as well.  By 
advisory opinion dated July 25, 2000, the Director 
of Compensation and Pension Service found, as a 
result of the opinion set forth above and following 
review of the evidence in its entirety, it is 
unlikely that the veteran's leukemia was the result 
of such exposure.

In an attempt to substantiate his claim, in December 2001, 
the veteran and his spouse testified that the dose estimates 
were too low and maintained that the veteran was exposed to 
radiation on several occasions during service.  The veteran's 
spouse also discussed general information associated with 
radiation exposure including reports from the National Cancer 
Institute, Institute of Medicine and the State of Idaho 
Department of Health and Welfare.  It is noted that the 
record contains the following: a copy of the "Advisory 
Committee on Human Radiation Experiments-Executive Summary"; 
a copy of the Centers for Disease Control and Prevention 
(CDC) draft contractory summary report "Methods for 
Estimating Radiation Doses from Short-lived Radionuclides and 
Radioactive Particles Released to the Atmosphere During Early 
Hanford Operations"; a book titled "From the Stone Age to 
the Space Age: A History of Beale AFB"; and numerous 
articles from the Internet.  

Here, the Board finds that medical opinions of the VA Chief 
Public Health and Environmental Health Hazards Officer, and 
the advisory opinion Director of Compensation and Pension are 
of great probative value.  These opinions were furnished upon 
consideration of the probable dose assessment of the 
veteran's radiation exposure, the relative sensitivity of the 
involved tissue; the veteran's age at the time of exposure; 
the time-lapse between exposure and the onset of the disease; 
the veteran's gender and family history; and the extent to 
which exposure to radiation or other carcinogens, outside of 
service may have contributed to the development of the 
disease.  Hilkert, supra; 38 C.F.R. § 3.311(e).

The Board acknowledges that the veteran has submitted private 
medical opinions indicating that he was exposed to ionizing 
radiation and that his leukemia could be related to that 
exposure; that the veteran maintains that his in-service 
radiation exposure was greater than noted by the VA and that 
he has submitted Internet articles discussing radiation 
exposure in the Hanford area.  However, the Board finds that 
the aforementioned evidence is of little or no probative 
value.  While the private medical opinions were rendered by 
the veteran's treating physicians, they were not based on an 
objective review of the veteran's claim file in conjunction 
with review of case-specific medical and scientific evidence 
associated with radiation exposure.  Additionally, while the 
veteran maintains that his in-service radiation exposure was 
higher than indicated by the VA Chief Public Health and 
Environmental Health Hazards Officer, the Internet articles 
used to substantiate his assertions do not specifically 
reference the veteran's in-service events whereas the dose 
assessments used by the VA were directly based on the 
veteran's location and duration of exposure.  Moreover, the 
veteran is not qualified to interpret his claimed radiation 
dose and etiologically relate his leukemia to radiation 
exposure.  

Additionally, with regard to the submitted articles, book, 
and other radiation exposure data, the Board notes that this 
evidence is simply too speculative and generic to 
substantiate the veteran's claim.  Not one of the articles, 
standing alone, discusses the specific facts of the veteran's 
case.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition).  
Mattern v. West, 12 Vet. App. 222 (1999).  Thus, they are of 
little or no probative value.

Accordingly, the Board holds finds that the opinions of the 
Director of Compensation and Pension as well as the VA Chief 
Public Health and Environmental Health Hazards Officer which 
are against the veteran's claim, are of great probative 
value.  This competent evidence, based on sound scientific 
and medical evidence, establishes that the veteran's acute 
myelocytic leukemia was not the result of any in-service 
radiation exposure.  Thus, the probative and persuasive 
evidence weighs against presumptive service connection under 
Section 3.311.  38 C.F.R. § 3.311.



Direct service connection pursuant to Combee

As previously noted, regulations governing presumptive 
service connection do not preclude a veteran from 
establishing service connection on a direct basis.  Service 
connection for acute myelocytic leukemia may be established 
if the competent evidence establishes that the disease was 
incurred in or aggravated by service, related to any 
radiation exposure from service, or became manifest to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

All of the above-discussed evidence is herein incorporated by 
reference.  In addition to the above-discussed evidence, it 
is noted that the veteran has submitted photographs showing 
the military machinery he used to help build trenches and 
move large amounts of dirt.  Also of record is a map, which 
the veteran used to describe his route from Beale AFB to 
Norton AFB in 1955.  Further, in July 1998, the veteran's 
brother wrote that the veteran had been diagnosed with acute 
myelocytic leukemia, which is believed to be caused by 
radiation exposure.  He added that a physician of the Office 
of Public Health and Environmental Hazards, told him that his 
disease was considered to be caused by radiation and service 
connected under VA presumptive laws.  In August 1998, the 
veteran's mother also wrote that the veteran drove heavy 
equipment while in the military. 

Upon review of all of the evidence of record, the Board finds 
that the requirements for service connection on a direct 
basis have not been met.  The credible, probative evidence 
does not establish that the veteran's acute myelocytic 
leukemia was incurred in, aggravated by, or related to in-
service radiation exposure, nor may in-service occurrence 
under 38 C.F.R. § 3.309(a) be presumed.  

The service medical and administrative records are silent 
with regard to leukemia and the post-service evidence 
establishes that the disease was initially diagnosed in 1998, 
approximately forty-six years after separation from service.  
Moreover, the probative and persuasive evidence does not 
relate the veteran's acute myelocytic leukemia to radiation 
exposure during active service.  While the veteran's private 
physicians indicate that the disease is service related, 
their opinions are of little or no probative value.  As 
previously discussed, the record shows that their opinions 
were not rendered based upon an independent review of the 
pertinent evidence of record, the veteran's exposure to 
radiation, and universally accepted scientific and medical 
principles, whereas the opinions offered by the VA Chief 
Public Health and Environmental Health Hazards Officer and 
the Director of Compensation and Pension were rendered after 
consideration of the aforementioned factors.  Opinions 
offered by VA examiners based on a review of all the evidence 
on file, that is a longitudinal review of the record, is 
considered to be an important factor in reaching an informed 
opinion.  Owens v. Brown, 7 Vet. App. 429 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Additionally, as 
previously discussed, because the Internet articles and other 
textbook information of record generally discuss radiation, 
this evidence is too generic and speculative to establish 
service connection.  Libertine, supra.

The Board acknowledges that the veteran, as well as his 
brother and mother relate his leukemia to radiation exposure 
during service.  However, their statements are insufficient 
to establish service connection.  There is no evidence of 
record showing that they have the required knowledge, skill, 
experience, training, or education to render such opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, it is also 
acknowledged that the veteran's brother indicated that a 
physician told him that the veteran's leukemia was service 
related.  However, the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Carbino v. Gober, 10 Vet. App. 507 (1997); 
Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. 
Brown, 9 Vet. App. 235 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, the statement regarding what a 
doctor purportedly told him regarding the etiology of his 
leukemia is insufficient to link the veteran's leukemia to 
service. 

The Board further acknowledges that the veteran has 
questioned the competency of the VA Chief Public Health and 
Environmental Health Hazards Officer.  However, except for 
the veteran's assertions, there is no evidence of record 
suggesting that she does not possess the requisite skill, 
knowledge, and expertise to render opinions addressing the 
etiology of the veteran's leukemia due to in-service 
radiation exposure.  In the absence of clear evidence to the 
contrary, the law presumes the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As she is 
the VA Chief Public Health and Environmental Hazards Officer, 
she is deemed competent to render the above-discussed 
opinions.  

In sum, the preponderance of the evidence weighs against the 
veteran's claim for service connection on direct basis.  The 
competent evidence does not show that the veteran's acute 
myelocytic leukemia was incurred in, aggravated by, or 
related to in-service radiation exposure, nor can in-service 
occurrence be presumed.  Thus, entitlement to service 
connection in this regard is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).


ORDER

Service connection for acute myelocytic leukemia, claimed as 
due to exposure to ionizing radiation, is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

